 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVersail Manufacturing, Inc., Subsidiary of PhillipsIndustries, Inc. and United Paper & AlliedWorkers Teamsters Local 1049 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 25-CA-6493September 26, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on August 27, 1974, by UnitedPaper & Allied Workers Teamsters Local 1049 a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on VersailManufacturing, Inc., Subsidiary of Phillips Indus-tries, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 25, issued acomplaint on October 7, 1974, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 29, 1974,following a Board election in Case 25-RC-5512, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about July 29, 1974, and at all timesthereafter, and more particularly on or about August14, 1974, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 15, 1974, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint and alleging certainaffirmative defenses. Counsel for the General Coun-sel filed a motion for a bill of particulars datedOctober 18, 1974, to which Respondent filed anopposition dated October 31, 1974. Respondent alsofiled a motion for the production of documents and amotion for prehearing discovery dated October 31.Official notice is taken of the record in the representation proceeding,Case 25 RC 5512, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electroisterms, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,232 NLRB No. 80By documents dated November 5, 1974, counsel forthe General Counsel filed a response to the opposi-tion to motion for bill of particulars and anopposition to Respondent's motions.Thereafter, by orders dated November 8, 1974,Administrative Law Judge Arthur Leff granted theGeneral Counsel's motion for a bill of particularsand denied Respondent's motion for the productionof documents and motion for prehearing discovery.Accordingly, Respondent filed a bill of particularsdated November 18, 1974.On November 29, 1974, counsel for the GeneralCounsel filed directly with the Board a motion tostrike portions of Respondent's answer and Motionfor Summary Judgment. Respondent filed an opposi-tion to the Motion for Summary Judgment on orabout January 2, 1975, and filed a supplementalfootnote to the opposition on January 13, 1975. TheGeneral Counsel filed a response to the supplementalfootnote on January 27, 1975. Subsequently, on April1, 1975, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's motion to strikeportions of Respondent's answer and Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondent deniesthe material allegations of the complaint and assertsas affirmative defenses that: (I) the Union "improp-erly and illegally offered to waive initiation fees,made material and misleading representations andotherwise interferred [sic] with, restrained andcoerced employees in the exercise of their rightsunder Section 7 of the Act during the period of therepresentation campaign ... ."; (2) a valid majorityof the ballots in the election conducted in Case 25-RC-5512 were not cast for the Union; and (3) theUnion "has been and is engaging in illegal discrimi-nation on the basis of race, sex and age," citingN. LR.B. v. Mansion House Center ManagementCorp., 473 F.2d 471 (C.A. 8, 1973). Respondentfurther asserts its third affirmative defense in itsopposition to Motion for Summary Judgment, its1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1%9); Iniertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.. 1%7);Follerr Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.374 VERSAIL MANUFACTURING, INC.motions for prehearing discovery and for productionof documents, and its response to Notice To ShowCause. The General Counsel asserts that Respon-dent's first two affirmative defenses involve matterswhich were litigated in the underlying representationproceeding, that the Board has rejected thesecontentions, and that the Board's decision on theseissues is therefore resjudicata. Respondent makes noclaim that such alleged defenses are in fact newlydiscovered or based on previously unavailableevidence.Our review of the record herein, including therecord in Case 25-RC-5572, discloses that pursuantto a Stipulation for Certification Upon ConsentElection an election was conducted among theemployees in the stipulated unit on December 7,1973, and that the tally of ballots furnished theparties after the election showed 75 votes cast for and71 against the Union, 4 ballots were void, and 10ballots were challenged, a sufficient number to affectthe result. Respondent filed timely objections whichalleged in substance that the Union (I) coercedemployees into not voting in the election; (2)promised to waive initiation fees for current employ-ees if it won the election; (3) prevented two eligibleemployees from voting by establishing an illegalhighway blockade; and (4) furnished transportationto the polling place, thereby granting voters aneconomic benefit in order to influence their votes.After investigation, the Acting Regional Director onApril 4, 1974, issued his Report on ChallengedBallots, Objections to Conduct Affecting Results ofElection and Recommendations to the Board inwhich he recommended that the objections beoverruled, that eight of the challenges be sustained,and that, if the Board adopted his recommendations,the remaining two challenged ballots would nolonger be determinative, and a Certification ofRepresentative in favor of the Union should beissued. The Acting Regional Director further recom-mended that, if the Board did not adopt hisrecommendation that eight of the challenges besustained, thus causing the remaining two challengesto become determinative, a hearing be directedthereon.On April 18, 1974, Respondent filed exceptions tothe Acting Regional Director's report and a support-ing brief in which it essentially reiterated theallegations set forth in its objections and thecontentions made in support thereof and its positionon the challenges. On July 29, 1974, the Board issued2 212 NLRB 592.:' Respondent made a similar contention in its supplemental footnote toopposition to Motion for Summary Judgment.Amalgamated Clothing Workers of America, AFL CIO /WinfieldMuanmaciuring Complln', Inc./ v. N.L.R B. 424 F.2d 818. 828 (C.A.D.C.,1970)a Decision and Certification of Representative2adopting the Acting Regional Director's report andrecommendations, with certain modifications notmaterial herein.On or about August 14, 1974, in response to arequest for bargaining by the Union, Respondentinformed the Union by telegram that the validity ofthe certification was at issue in pending litigation in aUnited States District Court and that "bargainingsessions can serve no useful purpose."In response to the Notice To Show Cause of April1, 1975, Respondent contends, inter alia, that becauseno hearing was held on its objections in Case 25-RC-5512, "Respondent has never been affordedaccess to the full record upon which its objectionswere denied."3However it is well settled that theparties do not have an absolute right to a hearing.Only when the objecting party presents a primafacieshowing of "substantial and material" issues of factconcerning matters which would warrant the electionbeing set aside does the right to an evidentiaryhearing exist.4Absent arbitrary action, this qualifiedright to a hearing satisfies all statutory and constitu-tional requirements.5In this case the Board fullyconsidered Respondent's objections and exceptionsand did not order a hearing, but rather adopted theActing Regional Director's recommendations thatthe objections be overruled.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.s Asidefrom its alleged Mansion House defense, all issuesraised by Respondent in this proceeding were orcould have been litigated in the prior representationproceeding, and Respondent does not offer toadduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.With respect to the Mansion House defense, we findno merit to Respondent's contention that it is notobligated to bargain with the Union because thelatter "engages in illegal and invidious discriminationon the basis of race, sex and age." As the Boardrecently held in Bell & Howell Company,7issuesinvolving alleged invidious discrimination by a labororganization "are prematurely raised in a representa-5 Ibid.6 See Pittsburgh Plate Gloss Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).7 230 NLRB 420(1977).375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion proceeding or in a proceeding, such as this,where the employer refused to bargain in order totest the underlying certification."We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.8On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation, is engaged at its facilityin Elkhart, Indiana, in the manufacture, sale, anddistribution of doors for mobile homes and relatedproducts. During the 12 months preceding issuanceof the complaint herein, a representative period,Respondent, in the course and conduct of itsbusiness operations, manufactured, sold, and distrib-uted at said facility products valued in excess of$50,000 which were shipped directly to States otherthan the State of Indiana. During this same represen-tative period, Respondent, in the course and conductof its business operations, purchased goods andmaterials valued in excess of $50,000 which weretransported to its Elkhart, Indiana, facility directlyfrom States other than the State of Indiana.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Paper & Allied Workers Teamsters Local1049 a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Americais a labor organization within the meaning of Section2(5) of the Act.I In its answer to the complaint Respondent, in addition to denying thecommission of any unfair labor practices, denies that it is an employerengaged in commerce within the meaning of the Act; that the Union is alabor organization within the meaning of the Act; that a majority of' thevalid ballots were cast for the Union in the December 7, 1973, election; andthat the Union is now and has been at all times since July 29, 1977, therepresentative of the employees in the stipulated appropriate unit. However,the Board, in its previously referred to Decision and Certification of'Representative, disposed of these issues and they therefore cannot berelitigated herein. Teledyne, Landis Machine, 212 NLRB 73 (1974).Respondent also denies that the Union has requested bargaining and that ithas refused to recognize and/or bargain with the Union. However.Respondent admits receipt of a letter dated August 5. 1974, from the Unionand admits sending a telegram to the Union on August 14, 1974. Copies ofthese documents, the substance of which is described above and whichestablish the Union's request for bargaining and Respondent's refusal, areattached to the General Counsel's Motion for Summary Judgment andRespondent has submitted nothing to controvert these documents or theirIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees ofRespondent, including all truckdrivers, employedat its Elkhart, Indiana, plant, excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn December 7, 1973, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 25, designated the Union as theirrepresentative for the purpose of collective-bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 29, 1974, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 29, 1974, and at alltimes thereafter, and more particularly on or aboutAugust 5, 1974, the Union has requested Respondentto bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about July 29, 1974, and continuing at all timesthereafter to date, and more particularly on or aboutAugust 14, 1974, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.contents. Accordingly, we deem these allegations of the complaint to betrue. The May) Departmenl Stores Company, 186 NLRB 86 (1970); CarlSimpson Buick. Inc., 161 NLRB 1389(1966).In view of our conclusions herein and our decision to grant the GeneralCounsel's Motion for Summary Judgment, we find it unnecessary to passupon the General Counsel's motion to strike portions of Respondent'sanswer.Respondent denies in its answer that it is an Ohio corporation. but aversthat it is a corporation duly organized and existing under the laws of theState of Indiana. The General Counsel does not dispute this contention andwe therefore find that Respondent is incorporated under the laws ofIndiana. Respondent further denies in its answer the allegation of thecomplaint that certain individuals were its agents and supervisors at "alltimes material herein" but asserts that said individuals were agents acting onits behalf and supervisors during vanous specified periods of time. We agreewith the General Counsel that the precise dates of these individuals'incumbency in their respective positions are immaterial to this proceedingand therefore find it unnecessary to make findings on this issue.376 VERSAIL MANUFACTURING, INC.Accordingly, we find that Respondent has, sinceJuly 29, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in section111, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWi. Versail Manufacturing, Inc., Subsidiary ofPhillips Industries, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. United Paper & Allied Workers TeamstersLocal 1049 a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaningof Section 2(5) of the Act.3. All production and maintenance employees ofthe Respondent, including all truckdrivers, employedat its Elkhart, Indiana, plant, excluding all officeclerical employees, professional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since July 29, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 29, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Versail Manufacturing Inc., Subsidiary of PhillipsIndustries, Inc., Elkhart, Indiana, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Paper &Allied Workers Teamsters Local 1049 a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees ofthe Respondent, including all truckdrivers, em-ployed at its Elkhart, Indiana, plant excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its office and place of business inElkhart, Indiana, copies of the attached noticemarked "Appendix."9Copies of said notice, onforms provided by the Regional Director for Region25, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedPaper & Allied Workers Teamsters Local 1049a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees of Respondent, including all truck-drivers, employed at our Elkhart, Indiana,plant, excluding all office clerical employees,professional employees, guards and supervi-sors as defined in the Act.VERSAIL.MANUFACTURING, INC.,SUBSIDIARY OF PHILLIPSINDUSTRIES, INC.378